Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.1 EMPLOYMENT AGREEMENT This Employment Agreement (this Agreement), is executed and entered into on this 21 st day of April, 2009 (the Effective Date), by and between World Series of Golf, Inc., a Nevada Corporation (the Company), with offices at 10161 Park Run Drive, Suite 150, Las Vegas, Nevada 89145 and Joseph F. Martinez, an individual resident at 19 Brigadier, Irvine, California 92603 (the Executive). W I T N E S S E T H : WHEREAS, the Company and the Executive wish to enter into this Agreement, which shall set forth the Executives terms of employment as Chief Executive Officer of the Company, NOW THEREFORE, in consideration of the mutual promises and agreements herein and for other good and valuable consideration the receipt and sufficiency of which are hereby mutually acknowledged, the Company and the Executive agree as follows: 1. Application and Effectiveness of Agreements . Effective as of the Effective Date, this Agreement shall govern (i) the employment relationship between the Company and the Executive and (ii) other matters as set forth herein. 2. Employment; Responsibilities and Authority; Definitions . (a) Subject to the terms and conditions of this Agreement, the Company shall employ the Executive as its Chief Executive Officer during the Employment Period (as defined in Section 3, below) and the Executive shall perform such acts and duties and furnish such services to the Company and its Subsidiaries (as defined below) as the Board of Directors of the Company (the Board) shall from time to time direct. Upon the execution of this Agreement, the Board shall elect Executive to the Board to serve as a director in accordance with the by-laws of the Company. Furthermore, until such time as the Board shall notify Executive that it has appointed a Chief Financial Officer of the Company, Executive shall serve as the Companys Chief Financial Officer without additional consideration for such services. (b) Subject to the terms and conditions of this Agreement, the Executive hereby accepts such employment and agrees to devote his full time and continuous best efforts to the duties provided for herein; provided that nothing herein shall preclude Executive, subject to prior approval of the Board, from accepting appointment to or continuing to serve on any board of directors or trustees of any business corporation or any charitable organization; provided in each case, and in the aggregate, that such activities do not conflict or interfere with the performance of Executives duties hereunder or conflict with Section 18 . The Company acknowledges and approves Executives position and activities with respect to Core Ventures, LLC; provided, and in the aggregate, that such activities do not conflict or interfere with the material p erformance of Executives duties hereunder or conflict with Section 18. (c) For purposes of this Agreement: (1) the Business of the Company means the description of the Companys business as is described in Part I, Item 1 of the Companys most recent Annual Report on Form 10-K filed with the U.S. Securities and Exchange Commission (provided, however, that for purposes of Sections 18(b) through (e) hereof, Business of the Company shall mean the Companys business as of the date of termination of Executives employment, as the same may have changed since the Effective Date), and (2) the term Subsidiary means a corporation or other entity that is at least majority owned, directly or indirectly, by the Company. 3. Term; Employment Period . The Employment Period under this Agreement shall commence on the Effective Date and shall continue until terminated at any time by either party upon ninety (90) days prior written notice of termination to the other party, subject to the provisions of Section 11 and 12 hereof. 4. Salary . For services rendered to the Company during the Employment Period, the Company shall compensate the Executive with a base salary, payable in semi-monthly installments, which initially shall be two hundred and forty thousand dollars ($240,000) per annum commencing on the Effective Date and which shall thereafter be set by the Board from time to time as determined by the Board or the Compensation Committee of the Board (the Compensation Committee) (but in no event shall it be less than the initial base salary). 5. Incentive Cash Compensation . (a) For the Companys fiscal year that began on January 1, 2009, and for each subsequent fiscal year or portion thereof during the Employment Period, the Executive shall also be eligible to receive incentive cash compensation based on the Executives performance in relation to the performance areas and performance targets which the Board or Compensation Committee shall determine and communicate to the Executive as described below (the Annual Bonus Plan). The targeted amount of such Annual Bonus Plan shall be one hundred twenty thousand dollars ($120,000) per year; provided, however, that the Executive and the Company acknowledge that the amount actually paid to the Executive pursuant to this Section 5 for any fiscal year or portion thereof may be nil, or may be more or less than said targeted amount. (b) The Board shall establish performance criteria for determination of the incentive cash compensation that will be payable to the Executive with respect to each fiscal year of the Company. To the extent possible, such criteria shall be established, as to each fiscal year, prior to the end of the second month of such fiscal year. As an example, such performance criteria may be comprised of several designated performance areas and one or more performance targets in each area. (c) As soon as practical, and absent unforeseen circumstances no later than ninety (90) days following the end of each fiscal year of the Company, the Board shall determine, reasonably and in good faith, the extent to which the applicable performance criteria for such fiscal year shall have been achieved and, accordingly, shall cause the appropriate amount of incentive cash compensation to be paid to the Executive. If unforeseen developments occur that in the opinion of the Board make the performance areas and/or targets previously determined unachievable, infeasible, or inadvisable and therefore inappropriate as a measure of the performance of the Executive the Board shall consider in good faith the extent to which the actual performance of the Executive nevertheless warrants payment of the amounts that would have been payable if the performance criteria had been achieved; and, to such extent, payment shall be made to the Executive. 2 6. Stock Options . The Company and the Executive hereby acknowledge that the Board of Directors shall grant, as and to the extent provided below in this paragraph, to the Executive options to purchase shares of common stock of the Company (the Outstanding Options). The terms of the grant agreements granting such Outstanding Options shall govern the rights and obligations of the Executive with respect thereto, subject, however, to the provisions of Sections 12 and 20 of this Agreement, if and as applicable. Upon the Effective Date of this Agreement, the Executive shall receive a grant of options to purchase 1,000,000 shares of common stock of the Company. The options shall have an exercise price of $0.02 per share (subject to customary adjustments for stock splits and stock dividends) and shall expire on the tenth anniversary of the grant date. The options shall vest monthly over a thi rty-six month period, beginning on the first month anniversary of the Effective Date, in equal monthly amounts. It is intended that the maximum number of options qualify as incentive stock options under Section 422 of the Internal Revenue Code of 1986, and the remaining options shall be treated as non-qualified options. 7. Board . During the Employment Period, the Company shall: (i) take such actions as may be necessary initially to submit Executives name to the Nominating and Governance Committee of the Board for consideration as a director, and thereafter, if said Committee deems Executive qualified, to appoint Executive as a director (it being contemplated that such actions shall be completed no later than the next Board of Directors meeting which follows the date of this Agreement), and (ii) thereafter to cause the nomination and recommendation of the Executive for election at the following shareholders meeting as a director, and to use all best efforts to cause Executive to be elected as a non-independent director. Upon termination of Executives employment, Executive shall immediately resign from the Board and shall be deemed to have immediately for all purposes to have resigned from the B oard. 8. Benefits . During the Employment Period, the Company shall provide or cause to be provided to the Executive, and the Executive shall be eligible to participate in or partake of, such employee benefits as are provided to other executive officers of the Company, including in any retirement plans established by the Company. 9. Health Insurance . The Company shall pay the Executive a monthly allowance of $3,500.00 for the cost of securing full family health insurance coverage, including dental insurance. There is no right or obligation on either party to establish or participate in a Company sponsored health insurance plan. Paid Time Off . The Executive shall be entitled to paid time off in accordance with the Companys policies in effect from time to time for executive officers of the Company. 11 . Termination . (a) Executives employment by the Company shall be at will. Either the Company or the Executive may terminate Executives employment by the Company, with or without Cause or Good Reason (as such terms are defined below), in its or his sole discretion, upon ninety (90) days prior written notice of termination.
